dismis.cr                                                           








 











COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO.	2-05-040-CR

ROGER RAY JOHNS 	APPELLANT

V.

THE STATE OF TEXAS	STATE

----------

FROM THE 213
TH
 DISTRICT COURT OF TARRANT COUNTY  

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT
 

ON PERMANENT ABATEMENT OF APPEAL



----------



We have considered appellate counsel’s “Motion to Withdraw Appeal upon Death of Appellant,” which we construe as a motion to permanently abate this appeal.  Exhibit A to the motion is a copy of a letter from the Texas Department of Criminal Justice (TDCJ) that states that Appellant Roger Ray Johns died on August 25, 2005, while in the custody of the Institutional Division of the TDCJ.

The death of an appellant during the pendency of an appeal deprives this court of jurisdiction.  
Molitor v. State
, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  Under these circumstances, the appropriate disposition is the permanent abatement of the appeal.  
See
 T
EX
. R. A
PP
. P. 7.1(a)(2).

No decision of this court having been delivered prior to the receipt of this motion, the court finds the motion should be granted.  It is therefore ordered, adjudged, and decreed that the appeal is permanently abated.



PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

TEX. R. APP. P. 47.2(b)



DELIVERED:  October 27, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.